DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on February 23, 2022. This is a first action on the merits of the application.  Claims 1-11 and 15-28 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-11 and 21-28 in the reply filed on February 23, 2022 is acknowledged. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “a second separator that receives the fluid material from the plurality of compressors and separates condensate from the fluid material;” in lines 7-8. It is respectfully suggested to amend to “a second separator that receives the fluid material without the separated water from the plurality of compressors and separates condensate from the fluid material without the separated water;” for consistent recitation of claim limitation.
Claim 1 recites “a refrigeration unit that receives the fluid material without the separated condensate from the second separator and produces natural gas liquid (NGL) from the fluid material; and” in lines 9-10. It is respectfully suggested to amend to “a refrigeration unit that receives the fluid material without the separated condensate from the second separator and produces natural gas liquid (NGL) from the fluid material without the separated condensate; and” for consistent recitation of claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “a low pressure separator” and “a high pressure separator” in lines 1-2. This is considered indefinite for the following reason: The basis for determining “low” or “high” pressure separator is unspecified.  It is unclear how one skilled in the art can determine “low” or “high” pressure separator.  The instant specification does not teach how one skilled in the art can determine “low” or “high” pressure separator.  Therefore, for purposes of examination, the limitations “low” or “high” pressure separator recited in claim 1 will be considered as “a low pressure separator” is operated at a lower pressure than “a high pressure separator” until applicants further specify the limitation.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shotts (US 2016/0238313 A1).
In regard to claim 1, Shotts discloses system and method for recovering Natural Gas Liquid (NGL) (Title; Abstract), wherein the system comprises (Fig. 2, Fig. 4 and Fig. 5; paragraphs [0028]-[0044]; [0062]-[0073]), Note: Fig. 5 and Fig. 4 shares the same subunits in Fig. 2 with the same numerals):
(i) a first separator (110, Fig. 5) comprising a water knock-out section (112, Fig. 5) that separates water from a fluid material (192, Fig. 2) (paragraph [0030]) and a condensate is separated from the fluid material by compression (paragraphs [0032]; [0097]);
(ii) a plurality of compressors (510, 525, Fig. 5) that receive the fluid material without the separated water from the first separator (paragraph [0063]);  
(iii) a second separator (320, Fig. 4, a fractionation column) that receives the fluid material and separates NGL from the fluid material (paragraphs [0031]; [0097]); 
(iv) a refrigeration unit (315, Fig. 4, a cooler and in combination with 120, 125, 135, 130 in Fig. 2) that receives the fluid material without the separated condensate from the second separator (320, Fig. 4) and produces natural gas liquid (NGL) (196, Fig. 4) from the fluid material; and
(v) a storage tank (a tanker truck or a rail tanker) that receives and stores the NGL from the refrigeration unit (paragraph [0052]).
Shotts discloses a condensate is separated from the fluid material by compression in the first separator (110, Fig. 5) (paragraphs [0032]; [0097])
But Shotts does not explicitly disclose the condensate is separated from the second separator (320, Fig. 4, a fractionation column) that receives the fluid material from the plurality of compressors. 
However, since Shotts discloses (i) the condensate is separated from the fluid material by compression in the first separator (110, Fig. 5) (paragraphs [0032]; [0097]), (ii) the plurality of compressors (510, 525, Fig. 5) that receive the fluid material without the separated water from the first separator (paragraph [0063]); and (iii) a second separator (320, Fig. 4, a fractionation column) that receives the fluid material and separates NGL from the fluid material (paragraphs [0031]; [0097]), in light of teachings from Shotts, as set forth above, one skilled in the art would have reasonably expected that the condensate is additionally separated from the second separator (320, Fig. 4, a fractionation column) that receives the fluid material from the plurality of compressors. Therefore, in light of teachings from Shotts, in its entirety, the limitation of the condensate is separated from the second separator (320, Fig. 4, a fractionation column) that receives the fluid material from the plurality of compressors is considered prima facie obvious. 

In regard to claims 2 and 3, Shotts discloses the first separator (110, Fig. 5) and the second separator (320, Fig. 4, a fractionation column), wherein the second separator is considered multi-stage separator since a fractionation column comprises multiple plates (stages) therein.
Moreover, the feature of the first separator is a low pressure separator and the second separator is a high pressure separator would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize system activity and utility taking into consideration the operational parameters of the NGL separation operation (time, temperature, pressure, throughput), the geometry of the separator and/or compressors, the physical and chemical make-up of the fluid material feedstock as well as the nature of the NGL end-products. 

In regard to claim 4, Shotts discloses the feature of the plurality of compressors (510, 525, Fig. 5) are connected to the first separator (110, Fig. 5) and the second separator (320, Fig. 4, a fractionation column) (see Fig. 4 and Fig. 5).

In regard to claim 6, Shotts discloses a plurality of compressors (510, 525, Fig. 5) that receive the fluid material without the separated water from the first separator (paragraph [0063]).  
Although Shotts does not disclose that the first compressor of the plurality of compressors has a higher capacity than a second compressor of the plurality of compressors, the feature of the first compressor of the plurality of compressors has a higher capacity than a second compressor of the plurality of compressors would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize system activity and utility taking into consideration the operational parameters of the NGL separation operation (time, temperature, pressure, throughput), the geometry of the separator and/or compressors, the physical and chemical make-up of the fluid material feedstock as well as the nature of the NGL end-products. 

In regard to claims 7 and 28, as set forth above, Shotts discloses the feature of the plurality of compressors (510, 525, Fig. 5) are connected to the first separator (110, Fig. 5) and the second separator (320, Fig. 4, a fractionation column) (see Fig. 4 and Fig. 5). Since there are multiple compressors in the system, and the process taught by Shotts is considered to be a continuous process as exemplified in Example #1, #2 and #3 (paragraphs [0089]-[0099]), one skilled in the art would have reasonably expected that a first compressor of the plurality of compressors malfunctions during operation, a second compressor continues to operate, as recited in claim 7, or when a first compressor of the plurality of compressors malfunctions, a second compressor of the plurality of the plurality of compressors receives a portion of the fluid material that the first compressor would have processed, as recited in claim 28 of claimed invention. 

In regard to claim 21, Shotts discloses the refrigeration unit (315, Fig. 4, a cooler and in combination with 120, 125, 135, 130 in Fig. 2) comprises a mixing pipe that mixes a glycol with the fluid material transferred from the second separator (paragraph [0004]; [0037]).

In regard to claim 22, Shotts discloses the refrigeration unit further comprises a first heat exchanger (120, 125, Fig. 2) that cools the mixed fluid material and glycol (paragraphs [0038]; [0039]).

In regard to claim 23, Shotts discloses the refrigeration unit further comprises a third separator that separates gaseous components and liquid components of the mixed fluid material and glycol that has been cooled (paragraphs [0038]-[0040]). 

In regard to claim 24, as set forth above, since Shotts discloses the refrigeration unit further comprises a first heat exchanger (120, 125, Fig. 2) that cools the mixed fluid material and glycol (paragraphs [0038]; [0039]), and Shotts discloses the refrigeration unit further comprises a third separator that separates gaseous components and liquid components of the mixed fluid material and glycol that has been cooled (paragraphs [0038]-[0040]), the feature of the refrigeration unit further comprises a fourth separator that separates the liquid components of the mixed fluid material and glycol that has been cooled by density is considered obvious variation of the system taught Shotts.

In regard to claim 26, Shotts discloses the feature of the fluid material is separated in the oil separators (515, Fig. 5) located between the plurality of compressors based on characteristics of each of the plurality of compressors (510, 525, Fig. 5).

In regard to claim 27, Shotts discloses the plurality of compressor (510, 525, Fig. 5) have a operating capacity which may be the same or different (Fig. 5) that renders the recited claim limitation obvious.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shotts (US 2016/0238313 A1), as applied to claim 1 above, and further in view of over Currence (US 10,139,157 B2),
In regard to claim 5, Shotts does not explicitly disclose at least one compressor the plurality of compressors is a multi-stage compressor.
Currence discloses an NGL recovery facility for separating ethane and heavier (C2+) components from a hydrocarbon-containing feed gas stream (Abstract). Currence discloses a facility for recovering natural gas liquids (NGL) from a hydrocarbon-containing feed gas stream using a single closed-loop mixed refrigeration cycle, said facility comprising refrigerant compressor having two or more compression stages, as shown in FIG. 1 (col. 9, lines 49-65).
It is noted that both the Shotts and Currence references direct an NGL recovery facility for NGL from a hydrocarbon-containing fluid stream. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Shotts to provide at least one compressor the plurality of compressors is a multi-stage compressor as taught by Currence, because the feature of at least one compressor the plurality of compressors is a multi-stage compressor is a known, effective feature in designing system for recovering Natural Gas Liquid (NGL) as taught by Currence (FIG. 1; col. 9, lines 49-65).

Claim Objections
Claims 8-11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 8 AND claim 9 (or claim 10, or claim 11) into claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 8-11 and 25.  The concept of a system comprising:
a first separator that separates water from a fluid material;
a plurality of compressors that receive the fluid material without the separated water from the first separator; 
a second separator that receives the fluid material from the plurality of compressors and separates condensate from the fluid material; 
a refrigeration unit that receives the fluid material without the separated condensate from the second separator and produces natural gas liquid (NGL) from the fluid material; and
a storage tank that receives and stores the NGL from the refrigeration unit, 
wherein the system further comprising a controller coupled to components of the system, the controller comprising a processor and memory and performing operations to: 
receive, from at least one sensor associated with at least one compressor of the plurality of compressors, compressor data indicating the at least one compressor is malfunctioning and characteristics of the at least one compressor; 
determine an amount of fluid material being provided to the at least one compressor based on the compressor data; and
configure the first separator to send the determined amount of fluid material to a flare, is considered novel. 
The combination of cited prior arts do not provide any guidance which would lead one to construct a system for recovering Natural Gas Liquid (NGL) comprising the feature of a controller coupled to components of the system, the controller comprising a processor and memory and performing operations to: receive, from at least one sensor associated with at least one compressor of the plurality of compressors, compressor data indicating the at least one compressor is malfunctioning and characteristics of the at least one compressor; determine an amount of fluid material being provided to the at least one compressor based on the compressor data; and configure the first separator to send the determined amount of fluid material to a flare, along with other limitations recited in claim 1 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772